Citation Nr: 1401122	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for a right knee disability, currently evaluated as 10 percent disabling.

 (The issues of to a rating in excess of 10 percent for osteochondritis dissecans with traumatic arthritis of the right ankle, from November 28, 2000 to July 28, 2003 and in excess of 20 percent from February 29, 2004, and entitlement to a total disability rating based on individual unemployability, to include on an extra-schedular basis, will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision rendered by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO granted service connection for a right knee disability and assigned a 10 percent evaluation from December 2004 to August 2007 and from October 2007 to the present.  (The Veteran was assigned a temporary total rating from August 2007 to October 2007.)

The Veteran's substantive appeal in August 2010 included a request for a hearing before the Board at the RO.  However, in August 2013 correspondence, the Veteran indicated that he no longer wished to appear at a hearing.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2013 written brief, the Veteran's representative noted that the Veteran's most recent VA examination of the knee was in May 2009, over four years ago, and that the Veteran contends that his right knee disability has worsened since that time.  Accordingly, the representative requested that the Veteran be afforded a new VA examination. 

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford him an appropriate VA examination to determine the current severity of his right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right knee disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims file must be provided to the examiner for review in conjunction with the examination.  Any and all opinions must be accompanied by a complete rationale.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he failed to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the issue is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


